DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2021 has been entered.

Status of the Claims
Claims 1, 4-5, 7-21 are pending. 
Claims 2-3, 6 are cancelled. 
Claims 1, 4-5, 7-21 are rejected. 

Claim Objections
Claims 1-21 are objected to because of the following informalities:  
Claim 1, in lines 2-3, recites “a main body that houses a motor, a transmission , a control shaft, kinematically connected to said motor by said transmission,” which could benefit from a transmission , a control shaft” should read –a transmission, a control shaft--. As one possible alternative, the Examiner suggests, --a main body that houses a motor, a transmission, and a control shaft, wherein the control shaft is kinematically connected to said motor by said transmission,--.   
Claim 1, in line 7, recites “transform” which should read –transforms--. 
Claim 1, in lines 15-16, recites “that provides support for axial loads, parallel to said axial direction and radial loads, perpendicular to” which should read –that provides support for axial loads, parallel to said axial direction, and radial loads, perpendicular to--.  
Claim 1, in line 18, recites “co-moulded” and Claim 7, in line 2, recites “co-molded”, which should be amended to maintain a consistent nomenclature (i.e. either Claim 1 amended to recite “co-molded” or Claim 7 amended to recite “co-moulded”).   
Claim 17, in line 2, recites “with anti-rotation member” which should read –with an anti-rotation member--. 
Claim 17, in line 2, recites “prevent it” which should read –prevents the control shaft--.  
Claim 18, in line 2, recites “comprise” which should read –comprises--. 
Claim 20, in line 2, recites “comprise” which should read –comprises--. 
Claim 20, in line 2, recites “a non-axial symmetrical geometry” which should read –a non-axially symmetric geometry--. 
Claim 21, in line 2, recites “is provided wherein said axial position sensor” which should read –is provided, wherein said axial position sensor--. 
Claims 2-21 inherit the deficiencies of the respective parent claims by nature of their respective dependencies.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claims 5, 8, 15, 20, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, in lines 1-2, recites, “the inner ring of the bearing constitutes the same nut”, which is generally unclear. First, line 2 recites, “the same nut,” and there is insufficient antecedent basis for this limitation in the claim. It is unclear if “the same nut” is intended to be the “nut” of Claim 1, line 12, or a different nut. Second, the scope of the phrasing “the inner ring of the bearing constitutes the same nut” is indeterminate, and the phrasing could benefit from revision. For instance, it is unclear if the phrasing is intending to mean that the “inner ring” combines to form the same nut (i.e., that the inner ring has multiple elements that, collectively, constitute one “nut”); or if the phrasing is intending to mean that the inner ring “adds up to” the same nut; or if the phrasing is intended to mean that the inner ring “is equivalent to” the same nut; or another meaning. 
Claim 8, in lines 1-2, and Claim 9, in lines 1-2, respectively recite the phrase, “the screw-nut type coupling,” which is generally unclear. First, there is insufficient antecedent basis for this limitation in the respective claims, as it is unclear if “the screw-nut type coupling” of either of claims 8 or 9 is intended to mean “the coupling including a screw and nut” of claim 1, line 12. Second, the scope of the phrase cannot be determined, as it is unclear what other types of couplings are included in the set of “screw-nut type couplings.
Claim 15, in lines 1-2, recites, “wherein all the supports and/or bearings of the control shaft,” which is generally unclear. There is insufficient antecedent basis for neither “the supports” nor the “bearings of the controls shaft” in the claim. Further, it is unclear if the “dual effect bearing” of Claim 1, line 15, is included in the “bearings of the control shaft” of Claim 15. The Specification does not illuminate the intended meaning (e.g., para. 31 is similarly worded, and therefore not explicative).
Claim 20, in line 2, recites “the drive shaft,” and there is insufficient antecedent basis for this limitation in the claim. 
Claim 20, in line 3, recites “fixed with respect to the control shaft,” which is unclear because the clause is a dangling modifier. It is unclear which of the “anti-rotation member,” “portion,” or “stop” that the clause is intending to modify; and the Specification does not illuminate the intended meaning of the phrase (e.g., para. 57 is similarly worded, and therefore not explicative). For the purposes of examination, the phrasing is interpreted as: “wherein the anti-rotation member comprises a portion of the drive shaft with a non-axially symmetric geometry associated with a stop, and wherein the stop is fixed with respect to the control shaft.”  
Claim 21, in line 3, recites “axially facing the first transmission end of the control shaft,” which is unclear because the clause is a dangling modifier. It is unclear which of the “axial position sensor,” “cover,” or “main body” that the clause is intending to modify; and the Specification does not illuminate the intended meaning of the phrase (e.g., para. 64 is similarly worded, and therefore not explicative). For the purposes of examination, the phrasing is interpreted as: “wherein said axial position sensor is associated with a cover of the main body, wherein the axial position sensor is axially facing the first transmission end of the control shaft.”  

Claim Rejections - 35 USC § 103
Claims 1, 4-5, 7-16, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nishino et al. (US 2011/0316329), in view of Fujinori et al. (JP 2007/196968), as evidenced by Rousseau et al. (US 2015/0323049).
Regarding claim 1, Nishino discloses an actuator for automotive applications, comprising: a main body (fig. 1 shows an unlabeled housing to which the components are attached) that houses a motor (20), a transmission (21, 25), a control shaft (40) kinematically connected (fig. 1 shows the claimed arrangement, insomuch as motor 20 drives piston 40 through speed-reduction 21 and ball-screw 25) to said motor (20) by said transmission (21, 25), wherein the control shaft (40) extends from a first transmission end (28), connected to (the scope of the phrase “connected to” includes both “direct” and “indirect” connection) the transmission (21, 25), to a second operating end (i.e., the portion of 40 farthest from 28) operatively connected to a user device (either end of the piston 40 is “operatively connected” to multiple elements through fluid chamber 42, such as a brake pedal 100, cylinder, piston, brake pad), wherein the control shaft (40) is controlled (e.g., para. 33) in a reciprocating linear movement in an axial direction (fig. 1 shows the axial direction as the direction parallel to the longitudinal axis of the ball screw 27) by said transmission (21, 25) which transform a rotation movement along a drive axis of the motor (20) into a translation movement of the control shaft (40) along said axial direction (para. 35), wherein the motor (20) and the control shaft (40) are oriented (e.g., as shown in fig. 1) so that the drive axis (axis of 20) and the axial direction (longitudinal axis of 27) are perpendicular or parallel (fig. 1 shows the claimed arrangement, where the drive axis of motor 20 is parallel to the longitudinal axis of ball screw 27) and spaced apart from each other (fig. 1 shows the claimed arrangement, where the drive axis of motor 20 is spaced apart from the longitudinal axis of ball screw 27), wherein the transmission (21, 25) has a coupling including a screw (27) and a nut (26), wherein the nut (26) is moved in rotation (para. 35) by the motor (20) and the screw (27) is made or applied to (as shown in fig. 1) the first transmission end (28) so as to be able to move the control shaft (40) relative to the nut (26), wherein the nut (26) is supported by a dual effect bearing (fig. 1 shows an unlabeled double-row bearing between the nut 26 and the unlabeled housing).  
Nishino is silent regarding the dual effect bearing providing support for axial loads, parallel to said axial direction and radial loads, perpendicular to the axial direction and incident thereto; and wherein said bearing is mounted by interference and/or co-moulded on the main body.  
Fujinori shows, in figure 5, a double-row angular ball bearing 34 with an outer ring 34a and an inner ring 34b, that can receive an axial load and a radial load from both directions simultaneously (translated page 8, second paragraph), where the inner ring 34b is attached by press-fitting (translated page 8, fifth paragraph). Further, the disclosure of Rousseau (e.g., para. 74) evidences to one of ordinary skill in the art that using an interference fit (i.e., press-fit) for a bearing provides the benefit of reducing or removing any play between the bearing and the support. Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the teachings of Fujinori in combination with the structure disclosed by Nishino, in order to allow the system to receive axial and radial loads simultaneously with the expected advantage of reducing or removing any play between the bearing and the support. 
The following claims are mapped to the disclosure of Nishino unless otherwise noted.
Regarding claim 4, the combination of Nishino and Fujinori suggests the actuator as set forth in claim 1, wherein the nut (26) is integrated in (the scope of the phrasing “integrated” includes the arrangement of fig. 1, insomuch as multiple individual parts are shown assembled into a collective) a ring of the bearing (fig. 1 shows the unlabeled double-row bearing, with the inner ring closest to nut 26).  
Regarding claim 5, the combination of Nishino and Fujinori suggests the actuator as set forth in claim 1, wherein the inner ring of the bearing (fig. 1 shows the unlabeled double-row bearing, with the inner ring closest to nut 26) constitutes (the scope of the phrasing “constitutes” includes the arrangement of fig. 1, which shows multiple individual parts that have been assembled into a “whole”) the same nut (fig. 1 shows nut 26 connected to inner ring of the double-row bearing).  
Regarding claim 7, the combination of Nishino and Fujinori suggests the actuator as set forth in claim 1, wherein a slewing ring or external ring (34a, Fujinori) of said bearing (fig. 1 of Nishino shows the unlabeled double-row bearing) is mounted by interference (Fujinori’s external ring 34a is mounted by interference fit by translated page 8, fifth paragraph) and/or co-molded on the main body.  
Regarding claim 8, the combination of Nishino and Fujinori suggests the actuator as set forth in claim 1, wherein the screw-nut type coupling (26, 27) is of the reversible type (spur gears shown in fig. 1 can be driven in either direction).  
Regarding claim 9, the combination of Nishino and Fujinori suggests the actuator as set forth in claim 1, wherein said screw-nut type coupling is provided with at least one elastic member (fig. 1 shows both the spring 29 and the unlabeled spring within master cylinder 9) in order to overcome the frictions between the screw and the nut screw (the shown arrangement is capable of performing the recited function in accordance with MPEP 2114).
Regarding claim 10, the combination of Nishino and Fujinori suggests the actuator as set forth in claim 9, wherein said at least one elastic member (fig. 1 shows both the spring 29 and the unlabeled spring within master cylinder 9) is arranged at (the scope of the term “at” includes “near”) the second operating end (e.g., the end of 40 farthest from 28). 
Regarding claim 11, the combination of Nishino and Fujinori suggests the actuator as set forth in claim 1, wherein the main body (fig. 1 shows an unlabeled housing to which the components are attached) includes a seat (internal of housing) suitable to house at least partially the first transmission end (28) in a retraction movement of the control shaft (40) inside the main body (the structure of figure 1 is capable of performing the functional limitation, as claimed, in accordance with MPEP 2114, at least insomuch as the components are shown internal to the housing).  
Regarding claim 12, the combination of Nishino and Fujinori suggests the actuator as set forth in claim 11, wherein said seat (internal of housing) is contained at least partially inside (fig. 1 shows the internal portion of the housing interior to pulley 23, e.g. in the area of piston 40) a toothed wheel or pulley (23) of the transmission (21, 25) driven by the motor (20).  
Regarding claim 13, the combination of Nishino and Fujinori suggests the actuator as set forth in claim 1, wherein the control shaft (40), on the side of the second operating end (e.g., the portion of 40 farthest from 28), is supported by a bushing (the round hole of the housing that the piston 40 reciprocates within is considered to meet the limitation).  
Regarding claim 14, the combination of Nishino and Fujinori suggests the actuator as set forth in claim 1, wherein the control shaft (40) is directly supported by the main body (fig. 1 shows the claimed arrangement, at least in the area where the housing is shown supporting piston 40).  
Regarding claim 15, the combination of Nishino and Fujinori suggests the actuator as set forth in claim 1, wherein all the supports (housing) and/or bearings (unlabeled bearing) of the control shaft (40) are arranged on the same main body (fig. 1 shows the claimed arrangement).  
Regarding claim 16, the combination of Nishino and Fujinori suggests the actuator as set forth in claim 1, wherein the control shaft (40) comprises two abutments made integral with one another by welding, or by crimping and similar mechanical connection (the disclosure of the prior art is considered to read on the claimed product-by-process in accordance with MPEP 2113, including the structure implied by the process steps, at least insomuch as the piston 40 is shown in figure 1 as integral).  
Regarding claim 21, the combination of Nishino and Fujinori suggests the actuator as set forth in claim 1, wherein an axial position sensor (displacement sensor, para. 28) of the control shaft (40) is provided wherein said axial position sensor is associated with (the scope of the phrase “associated with” includes the structure shown in fig. 1, where all of the elements are associated by nature of being part of the invention) a cover of the main body axially facing the first transmission end of the control shaft (the displacement sensor is associated with all elements of the invention). 

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishino et al. (US 2011/0316329), Fujinori et al. (JP 2007/196968), and Rousseau et al. (US 2015/0323049), in view of Kondo (US 2004/0036364).
Regarding claims 17-20, the combination of Nishino and Fujinori suggests the actuator as set forth in the respective claims, but does not disclose wherein the control shaft is equipped with anti-rotation member that prevent it from rotating around said axial direction; wherein said anti-
Kondo teaches a control shaft (6B) is equipped with anti-rotation member (6C, 7) that prevent it from rotating around said axial direction (paras. 14-17); wherein said anti-rotation member (6C, 7) comprise a plug (7) coupled with clearance (para. 15) with a groove (6C) made on the control shaft (6B); wherein said groove (6C) is sized to constitute the maximum drive stroke of the control shaft, wherein the maximum drive stroke is defined as the distance between opposite axial ends of said groove (para. 18); wherein the anti-rotation member (6C, 7) comprise a portion of the drive shaft (6A) with a non-axial symmetrical geometry associated with a stop (fig. 1 shows groove 6C, with symmetry about the axis perpendicular to the longitudinal axis), fixed with respect to the control shaft (para. 14). 
Further, the disclosure of Kondo evidences that such rotation inhibiting means achieved by the slit groove and guide pin arrangement provides for maintaining accuracy of the manufacturing of the slit groove and the guide pin, whereby it is possible to largely improve a response and controllability of the slider (para. 9). Therefore, one of ordinary skill in the art prior to the time of effective filing would have been motivated to use the teachings of Kondo to improve upon the structure disclosed by Nishino, for the benefit of using an anti-rotation mechanism that can be manufactured accurately and that can improve the response and controllability of the system. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                            


/Jake Cook/Primary Examiner, Art Unit 3658